Citation Nr: 1001667	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-27 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than March 14, 2002, 
for the payment of retroactive Dependents Educational 
Assistance (DEA) benefits, pursuant to Chapter 35 of Title 
38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 2000.  
The appellant is the Veteran's son.

By letter, the Buffalo, New York Regional Office (RO) 
informed the appellant, the Veteran's son, that his education 
benefits could not commence prior to March 14, 2002.  
Thereafter, the Muskogee, Oklahoma, RO assumed jurisdiction.

This matter was previously before the Board of Veterans' 
Appeals (Board) in August 2004 and July 2006, at which time 
it was remanded for further development.

In October 2007, the appellant appeared at a videoconference 
hearing before the undersigned Veterans Law Judge.

In May 2008, the Board again remanded this matter for 
additional development.  


FINDINGS OF FACT

1.  In a decision dated and issued in November 2001, the 
Huntington, West Virginia, RO found that the Veteran had a 
permanent and total service-connected disability, effective 
from July 2, 2000, and also determined that basic eligibility 
for DEA benefits was established as of that date.

2.  An application for payment of retroactive DEA benefits 
was not filed within one year of notification of the November 
2001 rating decision; rather, such application was received 
on March 14, 2003.


CONCLUSION OF LAW

Chapter 35 DEA benefits may not be paid prior to March 14, 
2002.  38 U.S.C.A. § 5113 (West 2002); 38 C.F.R. § 21.3041 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

In this case, the appellant is challenging the effective date 
assigned for the payment of educational benefits.  In June 
and July 2008 letters, the RO provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The appellant was a very active 
participant in the claims process, setting forth in 
statements and testimony the reasons he believed he was 
entitled to an earlier effective date.  It is clear from such 
statements and testimony that the appellant had actual 
knowledge of the criteria necessary to establish an earlier 
effective date.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeal.  Based 
upon the foregoing, the duties to notify and assist the 
appellant have been met, and no further action is necessary 
to assist the appellant in substantiating this claim.  


Applicable Laws and Regulations

Basic eligibility for Chapter 35 DEA benefits is established 
for a claimant in one of several ways, including status as 
the child of a veteran who is awarded a total disability 
evaluation based upon individual unemployability (TDIU).  See 
38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. §§ 21.3020, 21.3021.

The basic beginning date for the utilization of DEA benefits 
by an eligible child of a veteran is his or her 18th birthday 
or the date of his or her successful completion of secondary 
schooling, whichever is the earlier date.  38 C.F.R. 
§ 21.3041(a).  This beginning date may be tolled in certain 
situations, including when the veteran's permanent and total 
disability rating is assigned after the child reaches age 18, 
but before the child becomes 26 years old.  38 C.F.R. 
§ 21.3041(b)(2)(ii).  In that case, the beginning date of 
eligibility will be the effective date of the permanent and 
total disability rating or the date of notification to the 
veteran of such rating, whichever is more advantageous to the 
child.  Id.

In order for a child to claim eligibility for DEA benefits 
for pursuit of a program of education, however, the child 
must file a formal claim with VA.  See 38 U.S.C.A. § 3513; 
38 C.F.R. § 21.1030.  The date of claim is the date on which 
a valid claim or application for educational assistance is 
considered to have been filed with VA, for purposes of 
determining the commencing date of an award of that 
educational assistance.  If the child files an informal claim 
and then files a formal claim within one year of the date 
that VA subsequently requested a formal application for 
benefits, the date of claim is normally construed as the date 
that VA received the informal claim.  38 C.F.R. § 21.1029(b).

In determining the actual commencing date of an award of 
educational assistance under Chapter 35, VA will apply the 
provisions of 38 C.F.R. § 21.4131.  If the award is the first 
award of educational assistance for the program of education 
the eligible person is pursuing, the commencing date is the 
latest of: (i) the beginning date of eligibility as 
determined by 38 C.F.R. § 21.3041(a) or (b); (ii) one year 
before the date of claim as determined by 38 C.F.R. 
§ 21.1029(b); (iii) the date the educational institution 
certifies under 38 C.F.R. § 21.4131(b) or (c); or (iv) the 
effective date of the approval of the course, or one year 
before the date VA receives the approval notice, whichever is 
later.  If the award is the second or subsequent award of 
educational assistance for that program, the effective date 
of the award of educational assistance is the later of the 
date the educational institution certifies under 38 C.F.R. 
§ 21.4131(b) or (c), or the effective date of the approval of 
the course, or one year before the date VA receives the 
approval notice, whichever is later.  See 38 U.S.C.A. § 3672; 
38 C.F.R. § 21.4131(d); see also 38 U.S.C.A. § 7722 
(regarding VA outreach services and the information which VA 
is to provide to a claimant regarding available benefits and 
services).

38 U.S.C.A. § 5113, the statute pertaining to the effective 
date of the commencement of educational assistance, was 
revised effective as of November 1, 2000.  According to the 
revision, if the individual qualifies to elect an eligibility 
period that begins with the effective date of a total and 
permanent rating, in determining the commencement date for an 
award of educational assistance VA may consider the 
individual's application as having been filed on the 
eligibility date.  Prior to November 2000, no such provision 
existed under 38 U.S.C.A. § 5113.

The revised version of 38 U.S.C.A. § 5113 contemplates cases 
where the eligibility date is more than one year before the 
date of the initial rating decision granting TDIU.  An 
"eligible person" is one who submits an application for 
Chapter 35 educational assistance within one year of the 
rating decision, claims educational assistance for an 
approved program of education for a period preceding the one- 
year period ending on the date on which the application is 
received by VA, and would have been entitled to such 
educational assistance for such course pursuit if the 
individual had submitted such an application on the 
individual's eligibility date.  This revision is applicable 
both to claims received on or after the date of enactment.  
See Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 113, 114 Stat. 1822 (Nov. 1, 
2000) (codified at 38 U.S.C.A. § 5113).

The Board further notes that 38 U.S.C.A. § 5113 provides that 
effective dates of awards of Chapter 35 benefits shall, to 
the extent feasible, correspond to effective dates relating 
to awards of disability compensation.

In the present case, the Huntington, West Virginia RO, in a 
November 2001 rating determination, found the Veteran to be 
100 percent disabled as a result of loss of anal sphincter 
control and chronic colitis due to residuals of 
laminectomies.  Service connection was also granted for 
numerous other disabilities in the same rating determination.  
The Huntington RO also found the Veteran's disability to be 
permanent and total in nature and granted basic eligibility 
to DEA with an effective date of July 2, 2000.  The Veteran 
was notified of this decision in a November 13, 2001 letter.  
This letter contained a number of enclosures, including a 
copy of VA Form 22-5490 (Application for Survivors and 
Dependents' Educational Assistance).

Subsequently, the Veteran's VA Form 22-5490 was received by 
VA on March 13, 2003.  This submission was accompanied by 
several completed copies of VA Form 22-1999 (Enrollment 
Certification) concerning the appellant's post-secondary 
educational programs.  There is no suggestion from the record 
of any type of claim for such benefits prior to this date.

In a subsequent letter, the Buffalo RO informed the Veteran 
that it would pay educational benefits starting one year 
before the date of receipt of the application (March 14, 
2003), but benefits for the period prior to that could not be 
paid.  The current appeal arose from this letter.

In his March 2004 notice of disagreement, received in April 
2004, the appellant indicated that although his father was 
first notified on November 6, 2001, that he was 100 percent 
disabled, at that time, VA did not have information on his 
dependents.  He noted that shortly thereafter, the Veteran 
submitted this information, but it was only in a letter dated 
May 24, 2002, that VA first informed the Veteran that he was 
entitled to apply for educational assistance because he was 
100 percent disabled.  He indicated that the instructions on 
the application form for this Educational Assistance clearly 
stated that since he had selected a school for training that 
the application should be sent to VA by the school's 
certifying official.  

The appellant indicated that by the time the Veteran had 
received the May 2002 letter, the appellant had left Stanford 
and was beginning a summer internship at Microsoft in 
Redmond, Washington.  Therefore, he submitted the 
applications for Educational Assistance to both Stanford and 
Cornell three months later when the Fall term began.  He 
stated that shortly after he returned to Stanford in August 
he submitted the application for Educational Assistance to P. 
H., the Student Services Officer at Stanford.  He also noted 
that at the same time, he submitted an application to the 
relevant official at Cornell University.  He stated that if 
VA had these applications on file it would note that they 
were both dated September 2002, just three months after his 
father received his May 2002 letter from VA and as soon as 
possible after the school year began in the Fall of 2002.  

He also noted that at the time the letters were submitted, he 
was completely unaware that he was only eligible for benefits 
one year prior to the date that VA received the application 
form.  He further indicated that although his father called 
to obtain information about the benefits, he was never 
informed of the one year deadline.  The appellant stated that 
he attempted to get the Cornell and Stanford representatives 
to send the forms as soon as possible but neither 
representative seemed aware of the one year deadline.  He 
noted that the Cornell representative became ill and it was 
not until his mother called that someone finally submitted 
the form.  The appellant reported that the Stanford 
representative held the application to bundle it with other 
applications that he was sending.  He indicated that he had 
enclosed a letter from the Stanford representative.  

The appellant stated that despite the fact that VA never 
informed his father or him of the one year time limit, he 
submitted applications to both Cornell and Stanford as soon 
as possible after his father was notified on May 24, 2002 
that he was eligible; which was when the Fall terms began at 
Stanford and Cornell in September 2002.  He also stated that 
after he submitted the forms to the schools he did everything 
he could to get their VA representatives to send these 
applications to VA as soon as possible.  The appellant 
indicated that it was his belief that he should obtain these 
benefits for both his third year at Cornell and his first 
year at Stanford.  

In a letter received in April, 2004, P. H., the Student 
Services Officer at Stanford indicated that he was writing to 
confirm that the appellant had filed his claim for VA 
benefits with his office in October 2002.  He noted that the 
office retained his form to join together with all other 
Winter applicants.  His application was sent from the office 
in February 2003.  He stated that it was his belief that the 
appellant should not be responsible for any delay for filing 
his VA benefit.  

In a November 2004 letter, the appellant essentially made the 
same arguments set forth in his March 2004 notice of 
disagreement.  

At the time of his October 2007 hearing, the appellant 
indicated that both he and his stepfather followed directions 
given to him by a VA employee with regard to his applying for 
education benefits.  He also noted that he submitted the 
application to the Stanford Student Officer in September 2002 
and that the representative was unaware of the one year 
deadline.  The appellant stated that he graduated from 
Cornell in May 2001.  He indicated that he followed the 
directions on how to apply for benefits as soon as he found 
out he was eligible in May 2002.  

In an August 2008 letter, the appellant again indicated that 
his father did not find out the appellant was eligible for 
benefits until May 2002.  He further noted that if VA planned 
on using the November 13, 2001 date, they would note that the 
application for benefits was dated September 2002, well 
within one year of November 2001.  He stated that it was not 
his fault that the Stanford representative held his 
application for nine months.  The appellant noted that the 
Stanford representative had forwarded a letter explaining his 
reason for the delay.  He also indicated that neither the 
Stanford representative nor the Baltimore VA employee made 
him aware of the one year deadline.  

The appellant stated that he was being penalized for a 
deadline that was never described to his father by the VA 
employee that he asked for help.  He also indicated that he 
was being penalized for a deadline that was not known by the 
Stanford VA representative.  

While the Board is sympathetic to the appellant's beliefs, 
there exists no basis for a grant in this appeal.  The 
Veteran was notified of the total disability grant and basic 
eligibility for Dependents' Education Assistance benefits on 
November 13, 2001, approximately 15 months prior to receipt 
of the application for such benefits on March 13, 2003.  
Under such circumstances, the appropriate date of entitlement 
is March 14, 2002, one year prior to receipt of the claim.  
The date of receipt is the controlling date.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against this claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to DEA under Chapter 35, United States Code, 
prior to March 14, 2002, is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


